J. SKELLY WRIGHT, Chief Judge,
concurring in part and dissenting in part:
I concur in the court’s opinion affirming the Commission’s order in No. 76-2124. Unlike the court here, I would also affirm the Commission’s order in No. 76-2104. In that case the Commission found that Valley did not meet its statutory burden of proving it was financially qualified to construct and operate a television station.* Rather than remand to allow Valley to remedy the defects the Commission found in its application post hoc, in my judgment the Commission should be directed to invite new applications for the license to be filed. Compare Office of Communication of United Church of Christ v. FCC, 138 U.S.App.D.C. 112, 425 F.2d 543 (1969).

 The Commission found, on substantial evidence, that Valley did not prove an essential $1 million dollar bank loan would be available to finance the proposed station and did not show it could finance access to its proposed transmitter site.